           Case 3:15-md-02672-CRB Document 6650 Filed 09/06/19 Page 1 of 4



          Steve Mikhov (SBN 224676)
    1     stevem@knightlaw.com
          Roger Kirnos (SBN 283163)
    2     rogerk@knightlaw.com
          Amy Morse (SBN 290502)
    3     amym@knightlaw.com
          KNIGHT LAW GROUP LLP
    4     10250 Constellation Blvd, Suite 2500
          Los Angeles, CA 90067
    5     Telephone: (310) 552-2250
          Fax: (310) 552-7973
    6
          Attorneys for Plaintiffs
    7

    8                                 UNITED STATES DISTRICT COURT
    9                                NORTHERN DISTRICT OF CALIFORNIA
   10                                      SAN FRANCISCO DIVISION
   11      IN RE: VOLKSWAGEN “CLEAN DIESEL”              CASE NO. 3:15-md-02672-CRB
   12
           MARKETING, SALES PRACTICES, AND
           PRODUCTS LIABILITY LITIGATION                 Hon. Charles R. Breyer
   13                                                    PLAINTIFFS’ COUNSELS’ JOINT
           THIS DOCUMENT RELATES TO:                     STATEMENT RE BELLWETHER
   14                                                    SELECTIONS
           All Cases
   15                                                    DATE:  September 13, 2019
                                                         TIME:  10:00 a.m.
   16                                                    COURTROOM: 6
   17                                                    TRIAL DATE: None Set
   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                     0
CASE MANAGEMENT CONFERENCE STATEMENT
                                                                              CASE NO. 3:15-md-02672-CRB
1703311
           Case 3:15-md-02672-CRB Document 6650 Filed 09/06/19 Page 2 of 4



    1                               PLAINTIFFS’ BELLWETHER SELECTIONS
    2            The attorneys for the plaintiffs involved in this Multi-District Litigation have met and
    3     conferred and coordinated amongst each other in advance of this Joint Statement re Bellwether
    4     Selections. Pursuant to the Court’s Order of May 14, 2019, the counsel for the respective plaintiffs
    5     involved in this matter nominate the following matters for bellwether selection:
    6

    7            Knight Law Group, LLP selects:
    8                   Sanwick et. al. v. Volkswagen Group of America, Inc.
    9                        o Case No.: 3:17-cv-03032-CRB
   10                   Covey et. al. v. Volkswagen Group of America, Inc.
   11                        o Case No.: 3:18-cv-06950-CRB
   12                   Herbert v. Volkswagen Group of America, Inc.
   13                        o Case No.: 3:18-cv-06971-CRB
   14                   Robertson v. Volkswagen Group of America, Inc.
   15                        o Case No.: 3:18-cv-06956-CRB
   16                   Carlson et. al. v. Volkswagen Group of America, Inc.
   17                        o Case No: 3:18-cv-06949-CRB
   18                   Suh v. Volkswagen Group of America, Inc.
   19                        o Case No.: 3:18-cv-06982-CRB
   20

   21            The Knight Law Group believes that trial in each of these matters can be tried in 10 to 15
   22     days. The Knight Law Group believes that it would be most efficient to try these matters in a
   23     consolidated trial, such that the bulk of the evidence would only need to be presented once at trial,
   24     and each individual plaintiff’s testimony would take up approximately one-half day. A consolidated
   25     trial may last a few days in excess of the 10 to 15 day estimate, but a consolidated trial of six (6)
   26     plaintiffs would require substantially less court time than it would to try six (6) separate cases. Six
   27     (6) individual cases would require a minimum of sixty (60) court days.
   28
                                                              1
CASE MANAGEMENT CONFERENCE STATEMENT

1703311
           Case 3:15-md-02672-CRB Document 6650 Filed 09/06/19 Page 3 of 4



    1            Underwood & Riemer PC selects
    2                     Swanson v. Volkswagen Group of America, Inc.
    3                         o Case No. 3:15-md-02672-CRB
    4

    5            The following attorneys and law firms have reviewed and analyzed their case files and
    6     determined that their respective cases are not a suitable or likely candidate for bellwether
    7     consideration:
    8                     Mastando & Artrip;
    9                     Recordon & Recordon;
   10                     Kapke & Willerth LLC;
   11                     John Kuder, Samuel Bearman, Artice McGraw and Michael Melkerson, collectively
   12                      as co-counsel
   13

   14            Notwithstanding the above, each of the the foregoing attorneys and law firms assert the
   15     following:
   16                     Each of the plaintiffs represented by said attorneys and law firms have timely
   17                      provided responsive Plaintiff Fact Sheets;
   18                     None of the plaintiffs represented by said attorneys and law firms have waived, and
   19                      hereby expressly reserve, their rights under Lexecon, Inc. v. Milberg Weiss Bershad
   20                      Hynes and Lerach
   21

   22            The Duck Law Firm, by and through Mssrs. Dalton and Duck submitted their own Status
   23     Report Regarding Current Suitability of Individual Actions For Bellwether Trials.
   24

   25

   26

   27

   28
                                                             2
CASE MANAGEMENT CONFERENCE STATEMENT

1703311
          Case 3:15-md-02672-CRB Document 6650 Filed 09/06/19 Page 4 of 4



    1     DATED: September 6, 2019            Respectfully submitted,
    2

    3
                                              By: /s/ Steve Mikhov
    4
                                                  KNIGHT LAW GROUP LLP
                                                       Steve Mikhov
    5
                                                       Lauren Ungs
                                                       Roger Kirnos
    6
                                                  Attorneys for Plaintiffs
    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                              3
CASE MANAGEMENT CONFERENCE STATEMENT

1703311
